Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 09 February 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.
	
Status of the Application

Claims 14-19, 21, 23, 24 and 26-28 are pending and under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Armani et al., Saxonov, Hindson et al. and Frisen et al. 
Claims 14-19, 21, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al. ("2D-PCR: a method of mapping DNA in tissue sections." Lab on a Chip 9.24 (2009): 3526-3534.), i.e. Armani 2009, in view of Armani et al. ("Multiplex quantitative measurement of mRNAs from fixed tissue microarray sections." Applied immunohistochemistry & molecular morphology: AIMM/official publication of the Society for Applied Immunohistochemistry 22.5 (2014):323-330), i.e. Armani 2014; Saxonov (US20120316074); Hindson et al. (US20140155295; published 05 June 2014) and Frisen et al. (US 20140066318; published 04 March 2014).
 

Armani 2009 teach a method of nucleic analysis of discrete portions of a tissue section sample comprising placing a tissue section on top of a multiwell array, wherein each well comprises agarose gel. The tissue section is pressed into the multiwell array, such that each well receives a discrete portion of the tissue section. After dehydration of the array of wells comprising tissue and agarose gel, lysis reagents are added to each well, the array is sealed and allowed to incubate for the tissue lysis process to extract DNA.  After an additional dehydration to remove excess water, PCR reagents are added to each individual well and the array is subjected to thermocycling conditions to allow PCR amplification of target nucleic acids in each well (e.g. Entire Armani 2009 reference and especially DNA mapping technology section, pg. 3527; Fig. 2, pg. 3527).
 Furthermore, Armani 2009 teach this technique can be used on FFPE samples (e.g. 4th para, pg. 3532, Armani 2009).
 Armani 2014 teach an updated version of their previous technique  comprising preparing multiple discrete portions of an FFPE tissue section for further nucleic acid analysis (e.g. Entire Armani 2014 reference and especially Materials and Methods section, pg. 3-4 of 14; Fig. 1, pg. 10 of 14).
 Specifically, Armani 2014 teach preparation of the FFPE section prior to nucleic acid extraction (e.g. section 2.1-2.2, pg. 3 of 14). After the tissue section is deparrafinized, the resultant tissue section is placed on to a multi-well plate such that a single core, i.e. discrete tissue section, is place over a single well, wherein the wells are prefilled with lysis reagents, and 
 It would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani 2009 comprising extracting DNA from discrete portions of a tissue section  to include extracting nucleic acid from previously deparrafinized FFPE sections prior to further nucleic acid analysis comprising PCR amplification and multiplexed hybridization with differentially labelled fluorescent probes as taught by Armani 2014 because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising extracting nucleic acid from discrete portions of the same FFPE sample  and combining in wells the individual nucleic acid samples with targeting reagents comprising different identifiers, i.e. primers and different fluorescently labelled probes,  to determine spatial information of target nucleic acids.		
Therefore, the combined teachings of Armani et al. render obvious a method comprising  extracting and partitioning nucleic acids from a plurality of regions of the FFPE tissue sample, wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well.


However, the combined teachings of Armani et al. do not expressly teach extracting nucleic acids prior to partitioning FFPE sample as recited in claim 14.
Furthermore, the combined teachings of Armani et al. do not expressly teach the limitations: c) barcoding the partitioned nucleic acids with partition-specific barcode sequences  to form a plurality of barcoded nucleic acid acids; d) obtaining sequence information from the plurality of barcoded nucleic acids, wherein the sequence information from the plurality of barcoded nucleic acids comprises sequence information of the partition-specific barcode sequences; and e) spatially resolving the plurality of barcoded nucleic acids to a region of spatial proximity in the FFPE tissue sample , wherein barcoded nucleic acids derived from a region of spatial proximity in the FFPE tissue sample comprise the same partition-specific barcode sequence as required by claim 14.
Like the combined teachings of Armani et al., Saxonov teaches methods of nucleic acid analysis comprising partitioning samples for further processing.  
Saxonov teaches embodiments comprising separating a sample, wherein the sample comprises extracted nucleic acid, into a plurality of partitions  prior to subjecting the target polynucleotides to barcoding  (e.g. para 0022,para 0025,pg. 2). 
Furthermore, Saxonov teaches the sample is a formalin-fixed, paraffin-embedded sample which is  deparrafinized prior to extraction of target nucleic acid (e.g. The sample can be a …formalin fixed paraffin embedded (FFPE) sample… A formalin fixed paraffin embedded 
Furthermore, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
As Armani et al. and Saxonov both teach analysis of samples associated with formalin fixed tissue, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Armani et al.  comprising partitioning FFPE samples and extracting  nucleic ads from these sample prior to further processing to include deparrafinization of  individual formalin-fixed paraffin samples  and extracting nucleic acids from these samples prior to partitioning in wells  as taught by Saxonov because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of analyzing a plurality of nucleic acids obtained from  sample.
Therefore, the combined teachings of Armani et al. and Saxonov render obvious the limitations: a method of analyzing nucleic acids obtained from a FFPE tissue sample while maintaining spatial context, comprising:
a) extracting nucleic acids from a plurality of regions of the FFPE tissue sample and;
b) following (a), partitioning the extracted nucleic acids into a plurality of wells; wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well as required by claim 14.

claim 14:
As noted above, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
 It is further noted that Saxanov  teach a preferred embodiment wherein the partition is a droplet, i.e. of a droplet-based method of barcoding target nucleic acids, wherein the tagged nucleic acid sequences are subjected to sequencing (e.g. para 0004-0005, pg. 1; para 0017, para 0022, para 0025, pg. 2). 
Furthermore, Saxonov teaches each partition, i.e. droplet, comprises a unique barcode (e.g. para 0016, pg. 1-2; para 0025, pg. 2; para 0029, pg. 3), wherein the barcode facilitates identification of the source of a target nucleic acid that has been sequenced (e.g. Libraries from different samples can be mixed and sequenced in a single run. Because every read can contain a barcode, it can be determined which sample produced any given sequence read as in para 0162, pg. 17).
 However, the combined teachings of Armani et al. and Saxonov do not expressly teach embodiments comprising providing wells comprising barcodes or unique identifiers.
Prior to the effective filing date of the claimed invention, Hindson et al. teach obtaining nucleic acid content, such as RNA, from formalin-fixed tissue samples for nucleic acid analysis (e.g. para 0014, pg. 2; Samples such as cells, nucleic acids and proteins may also be obtained from a variety of clinical sources such as biopsies, aspirates, blood draws, urine samples, formalin fixed embedded tissues and the like as in para 0141, pg. 12; analytes are 
 Furthermore, Hindson et al. teach adding reagents with unique identifiers, i.e. barcodes, to individual partitions, wherein the partitions are microwells or droplets. Hindson et al. also teach these reagents with unique identifiers target specific components of the tissue sample (e.g. para 0070, pg. 6; para 0149, para 0151, pg. 13; para 0154, pg. 14; In still other cases, free unique identifiers are loaded into the microwells prior to, during (e.g., by separate inlet port), or following the loading of the analytes. In still other cases, unique identifiers encapsulated in microcapsules are loaded into the microwells prior to, concurrently with (e.g., by separate inlet port), or after loading of the analytes as in para 0155, pg. 14).
Furthermore, Hindson et al. teach DNA barcodes are associated with a single cell or a specific partition (e.g. specific partition as in para 0152, pg. 13-14; Nucleic acids with identical unique identifiers may be determined to originate from the same cell as in para 0166, pg. 15).
Hindson et al. teach barcodes are used to distinguish a nucleic acid of interest in a population comprising other different barcoded nucleic acids and to identify individual fragments of a nucleic acid of interest during sequencing (e.g. para 0072, pg. 7).
 Furthermore, Hindson et al. teach sample analysis through attachment of barcodes to target nucleic acids through different reactions, i.e. ligation or nucleic acid amplification, are done prior to sequencing of associated nucleic acids (e.g. para 0109, pg.10; ligation of tags to target nucleic acids as in para 0150, pg. 13; para 0157, pg. 14; para 0175, pg. 15; sequencing as in para 0193, pg. 17).Hindson et al. teach different sequencing technologies, including high throughput sequencing (e.g. para 0146, pg. 13).

 Hindson et al. teach an analyte may be attached to multiple different identifiers (e.g. When more than one identifier is present per analyte, such identifiers may be copies of the same identifier, or multiple different identifiers. For example, the attachment process may be designed to attach multiple identical identifiers to a single analyte, or multiple different identifiers to the analyte as in para 0153, pg. 14).
Furthermore, Hindson et al. teach using a sufficiently diverse population of identifiers to tag a diverse population of analytes (e.g. para 0156, pg. 14).  
Additionally, like Armani et al., Saxonov, and Hindson et al., Frisen et al. teach analysis of nucleic acid from FFPE samples.
Furthermore, like  the combined teachings of Armani et al., Frisen et al. disclose methods for determining the spatial distribution of target nucleic acids in a tissue sample (e.g. methods for detecting and/or analyzing RNA, e.g. RNA transcripts or genomic DNA, so as to obtain spatial information about the localisation, distribution or expression of genes, or indeed about the localisation or distribution of any genomic variation (not necessarily in a gene) in a tissue sample as in para 0001, pg. 1).
 Furthermore, Frisen et al. teach methods comprising contacting FFPE samples with spatially separated collections of probes (e.g. para 0357, pg. 25; Example 4, pg. 30-31).
 Frisen et al. disclose their methods comprise providing a collection of different oligonucleotide probes, wherein each probe comprise a positional domain, i.e. positional tag,  and a capture domain (e.g. para 0088,pg. 7; positional tag as in para 0095,pg. 7; the nucleotide 
 Frisen et al. further teach their methods comprise contacting a tissue sample with the collection of probes such that the position of a capture probe on an array may be correlated with a position in the tissue sample and allowing hybridization; generating a DNA product from the captured nucleic acid target by ligation or extension using the capture probes; retrieving the tagged DNA product and sequencing (e.g. para 0021,pg. 2; para 0024-0033,pg. 3; sequencing as in para 0043,pg. 3). 
Frisen et al. teach determining spatial information on a sample based on the discrete location on their array (e.g. the spatial information (e.g. spatial localisation) may be derived from the position of the tissue sample on the array, coupled with the sequencing information as in para 0044, pg. 3-4).
 Frisen et al. teach the positional tag comprises an identification tag that is unique to the position(e.g. By virtue of the positional domain a capture probe … may be correlated to a position in the tissue sample, for example it may be correlated to a cell in the sample. Thus, the positional domain of the capture domain may be seen as a nucleic acid tag (identification tag) as in para 0098, pg. 8).
Furthermore, Frisen et al. teach capture probes hybridize to target nucleic acids and function as a primer to copy the hybridized target by primer extension or may be ligated to the hybridized target (e.g. para 0149-0154, pg. 13-14; para 0284,pg. 22).

Furthermore, Frisen et al. disclose their method allows quantification of the spatial expression of genes in a tissue sample, wherein the transcripts are in different concentrations within the tissue sample (e.g. The global gene expression information obtainable from the methods of the invention also allows co-expression information and quantitative estimates of transcript abundance as in para 0021,pg. 2; para 0034, pg. 3; The intensity of the visual signal correlates to the relative abundance of each target nucleic acid in the sample as in para 0069,pg. 5; para 0326,pg. 2). 
 Furthermore, Frisen et al. teach their methods comprise using FFPE samples which will be deparrafinized prior to analysis (e.g. para 0127, para 0129-0130, para 0132, pg. 11; para 0365-0388, pg. 28-29). 
Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23). Frisen et al. also teach analysis of RNA and DNA in their samples (e.g. para 0022, pg. 3; para 0061-0062, pg. 4).

Therefore, as the combined teachings of Armani et al., Saxonov,  Hindson et al. and Frisen et al.  all teach analysis of FFPE tissue samples with reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani et al. and Saxonov comprising combining nucleic acid extracted from discrete portions of the sample FFPE sample with probes, wherein the probes comprise different labels to include unique identifiers, i.e. barcodes,  to individual partitions with FFPE nucleic acid samples, wherein the partitions are microwells; the barcodes are associated with the specific partition and multiple barcodes are attached to a single target of interest as taught by Hindson et al. and to include positional tags which facilitate identifying spatial distribution of individual FFPE samples as taught by Frisen et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising combining sample with targeting reagents comprising unique identifiers to determine spatial information of target nucleic acids.
Therefore, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al.  render obvious the limitations: a method of analyzing nucleic acids obtained from a FFPE tissue sample while maintaining spatial context, comprising: a) extracting nucleic acids from a claim 14.
 Furthermore, as Armani et al. and Frisen et al. teach spatial localization of FFPE tissue to discrete locations on an array and Saxonov and Hindson et al. teach discrete partitions each comprise a unique partition-specific barcode, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al.  render obvious the limitation: e)    spatially resolving the plurality of barcoded nucleic acids to a region of spatial proximity, wherein barcoded nucleic acids derived from a region of spatial proximity in the FFPE tissue sample comprise the same partition-specific barcode sequence as required by claim 14.
As Hindson et al. teach ligation or amplification to incorporate barcodes in target nucleic acid (e.g. para 0150, pg. 13; para 0157, pg. 14) wherein each well comprises a specific barcode(e.g. para 0152, pg. 13-14), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al.  render obvious claim 15.
Furthermore, as the combined teachings of Armani teach nucleic acid that is extracted from discrete tissue portions is in each well, each containing a heterogeneous population of nucleic acids comprising different targets (e.g. Section 2Materials and Methods, pg. 3-4 of 14; claim 16.
Furthermore, as noted above, Frisen et al. teach their methods comprise generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. para 0044-0045, pg. 3-4; In a particularly preferred embodiment the tissue is imaged after the nucleic acid of the tissue sample has been processed as in para 0143, pg. 12-13).
 Therefore, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 17.
Furthermore, as Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 18.
Furthermore, as Hindson et al. teach pooling tagged nucleic acids prior to sequencing  (e.g. para 0166, pg. 15), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 19.
Furthermore, Hindson et al. teach sample analysis through attachment of barcodes to target nucleic acids through different reactions, i.e. ligation or nucleic acid amplification, are done prior to sequencing of associated nucleic acids (e.g. para 0109, pg.10; ligation of tags to target nucleic acids as in para 0150, pg. 13; para 0157, pg. 14; para 0175, pg. 15; sequencing as in para 0193, pg. 17), wherein different sequencing technologies, including high throughput sequencing, are employed (e.g. para 0146, pg. 13) and Frisen et al. teach retrieving the tagged 
Therefore, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 21.
As Hindson et al. also teach different sequencing technologies, including high throughput sequencing (e.g. para 0146, pg. 13), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 24.
Furthermore, as Hindson et al. teach an analyte may be attached to multiple different identifiers (e.g. para 0153, pg. 14), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 26.
Furthermore, as Armani et al. teach probe sets comprising different fluorescent labels (e.g. Section 2.4-2.6, pg. 4 of 14; Fig. 1, pg. 10 of 14, Armani 2014), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 27.
 Furthermore, Frisen et al. teach correlative analysis comprising generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; In a particularly preferred embodiment the tissue is imaged after the nucleic acid of the tissue sample has been processed as in para 0143, pg. 12-13).
claim 28.

Kartalov et al., Saxonov, Hindson et al. and Frisen et al. 
Claims 14-19, 21, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kartalov et al. (US20110177518) in view of Saxonov (US20120316074); Hindson et al. (US20140155295; published 05 June 2014) and Frisen et al. (US 20140066318; published 04 March 2014).
Kartalov et al. teach methods for microdissection and nucleic acid extraction of discrete portions of tissue sections for further nucleic acid analysis (e.g. para 0015-0016, pg. 2).
Furthermore, Kartalov et al. teach the tissue sections are FFPE samples (e.g. Methods herein described are not necessarily dependent on use of fresh tissues, and are applicable to most human cancer specimens, which are usually fixed in formalin and paraffin-embedded as in para 0114,pg. 10).
 Kartalov et al. teach an embodiment wherein an array of wells are filled with digestion and reaction reagents prior to placing a tissue section on top of the wells. The tissue is compressed to the array of wells and flipped such that the digestion reagents contact a discrete portion of tissue and allow release of nucleic acid content of the tissue into an individual well of the array. Next, additional reaction reagents within the wells allow further processing of released cellular content (e.g. Entire Kartalov reference and especially para 0094-0095, pg. 8; Fig. 9).

 Furthermore, Kartalov et al. teach the reaction reagents may include sequencing reagents, primers and fluorescent probes (e.g. para 0092, pg. 8; para 0100-0101, pg. 9).
Furthermore, Kartalov et al. teach their method allows parallel analysis comprising associating sequencing information with discrete portions of a single tissue sample (e.g. A matrix of microfluidic wells allows incomparable parallelism in extracting the sequencing information while preserving the morphological and contextual information from the tissue sample. It enables large-scale mapping of two-dimensional spatial distribution of mutations across a tumor section as in para 0101, pg. 9).
Therefore, Kartalov et al. render obvious a method comprising  extracting and partitioning nucleic acids from a plurality of regions of the FFPE tissue sample, wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well.

Like the combined teachings of Kartalov et al., Saxonov teaches methods of nucleic acid analysis comprising partitioning samples for further processing.  
Saxonov teaches embodiments comprising separating a sample, wherein the sample comprises extracted nucleic acid, into a plurality of partitions  prior to subjecting the target polynucleotides to barcoding  (e.g. para 0022,para 0025,pg. 2). 
Furthermore, Saxonov teaches the sample is a formalin-fixed, paraffin-embedded sample which is  deparrafinized prior to extraction of target nucleic acid (e.g. The sample can be a …formalin fixed paraffin embedded (FFPE) sample… A formalin fixed paraffin embedded sample can be deparaffinized before nucleic acid is extracted as in para 0201, pg. 21; RNA extraction from FFPE sample as in para 0204,pg. 21; Nucleic acids can be extracted from a sample by means available to one of ordinary skill in the art as in para 0205,pg. 21).
Furthermore, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
As Kartalov et al. and Saxonov both teach analysis of samples associated with formalin fixed tissue, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kartalov et al. comprising exposing a whole tissue to discrete portions of digestion reagents and subsequently partitioning resultant nucleic acid content from FFPE samples prior to further processing to include deparrafinization of  individual formalin-fixed paraffin samples  and extracting nucleic acids from these samples 
Therefore, the combined teachings of Kartalov et al. and Saxonov render obvious the limitations: a method of analyzing nucleic acids obtained from a FFPE tissue sample while maintaining spatial context, comprising:
a) extracting nucleic acids from a plurality of regions of the FFPE tissue sample and;
b) following (a), partitioning the extracted nucleic acids into a plurality of wells; wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well as required by claim 14.
Regarding the requirement of barcoding partitioned nucleic acids  and obtaining sequencing information as recited in claim 14:
As noted above, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
 It is further noted that Saxanov  teach a preferred embodiment wherein the partition is a droplet, i.e. of a droplet-based method of barcoding target nucleic acids, wherein the tagged nucleic acid sequences are subjected to sequencing (e.g. para 0004-0005, pg. 1; para 0017, para 0022, para 0025, pg. 2). 
Furthermore, Saxonov teaches each partition, i.e. droplet, comprises a unique barcode (e.g. para 0016, pg. 1-2; para 0025, pg. 2; para 0029, pg. 3), wherein the barcode facilitates identification of the source of a target nucleic acid that has been sequenced (e.g. Libraries from 
 However, the combined teachings of Kartalov et al. and Saxonov do not expressly teach embodiments comprising providing wells comprising barcodes or unique identifiers.
Prior to the effective filing date of the claimed invention, Hindson et al. teach obtaining nucleic acid content, such as RNA, from formalin-fixed tissue samples for nucleic acid analysis (e.g. para 0014, pg. 2; Samples such as cells, nucleic acids and proteins may also be obtained from a variety of clinical sources such as biopsies, aspirates, blood draws, urine samples, formalin fixed embedded tissues and the like as in para 0141, pg. 12; analytes are heterogeneous populations of cells and include clinical sources, such as tumor biopsies as in  para 0138, para 0141, pg. 12; para 0169, pg. 15).
 Furthermore, Hindson et al. teach adding reagents with unique identifiers, i.e. barcodes, to individual partitions, wherein the partitions are microwells or droplets. Hindson et al. also teach these reagents with unique identifiers target specific components of the tissue sample (e.g. para 0070, pg. 6; para 0149, para 0151, pg. 13; para 0154, pg. 14; In still other cases, free unique identifiers are loaded into the microwells prior to, during (e.g., by separate inlet port), or following the loading of the analytes. In still other cases, unique identifiers encapsulated in microcapsules are loaded into the microwells prior to, concurrently with (e.g., by separate inlet port), or after loading of the analytes as in para 0155, pg. 14).

Hindson et al. teach barcodes are used to distinguish a nucleic acid of interest in a population comprising other different barcoded nucleic acids and to identify individual fragments of a nucleic acid of interest during sequencing (e.g. para 0072, pg. 7).
 Furthermore, Hindson et al. teach sample analysis through attachment of barcodes to target nucleic acids through different reactions, i.e. ligation or nucleic acid amplification, are done prior to sequencing of associated nucleic acids (e.g. para 0109, pg.10; ligation of tags to target nucleic acids as in para 0150, pg. 13; para 0157, pg. 14; para 0175, pg. 15; sequencing as in para 0193, pg. 17).Hindson et al. teach different sequencing technologies, including high throughput sequencing (e.g. para 0146, pg. 13).
Hindson et al. also teach the ratio of unique identifiers per analyte is adjusted as per user’s choice (e.g. para 0150, pg. 13; para 0152-0154, para 0157, pg. 13-14). 
 Hindson et al. teach an analyte may be attached to multiple different identifiers (e.g. When more than one identifier is present per analyte, such identifiers may be copies of the same identifier, or multiple different identifiers. For example, the attachment process may be designed to attach multiple identical identifiers to a single analyte, or multiple different identifiers to the analyte as in para 0153, pg. 14).
Furthermore, Hindson et al. teach using a sufficiently diverse population of identifiers to tag a diverse population of analytes (e.g. para 0156, pg. 14).  

Furthermore, like Kartalov et al., Frisen et al. disclose methods for determining the spatial distribution of target nucleic acids in a tissue sample (e.g. methods for detecting and/or analyzing RNA, e.g. RNA transcripts or genomic DNA, so as to obtain spatial information about the localisation, distribution or expression of genes, or indeed about the localisation or distribution of any genomic variation (not necessarily in a gene) in a tissue sample as in para 0001, pg. 1).
 Furthermore, Frisen et al. teach methods comprising contacting FFPE samples with spatially separated collections of probes (e.g. para 0357, pg. 25; Example 4, pg. 30-31).
 Frisen et al. disclose their methods comprise providing a collection of different oligonucleotide probes, wherein each probe comprise a positional domain, i.e. positional tag,  and a capture domain (e.g. para 0088,pg. 7; positional tag as in para 0095,pg. 7; the nucleotide sequence of any one probe molecule immobilized at a particular feature is the same as the other probe molecules immobilized at the same feature, but the nucleotide sequence of the probes at each feature is different, distinct or distinguishable from the probes immobilized at every other feature as in para 0097,pg. 8).
 Frisen et al. further teach their methods comprise contacting a tissue sample with the collection of probes such that the position of a capture probe on an array may be correlated with a position in the tissue sample and allowing hybridization; generating a DNA product from the captured nucleic acid target by ligation or extension using the capture probes; retrieving 
Frisen et al. teach determining spatial information on a sample based on the discrete location on their array (e.g. the spatial information (e.g. spatial localisation) may be derived from the position of the tissue sample on the array, coupled with the sequencing information as in para 0044, pg. 3-4).
 Frisen et al. teach the positional tag comprises an identification tag that is unique to the position(e.g. By virtue of the positional domain a capture probe … may be correlated to a position in the tissue sample, for example it may be correlated to a cell in the sample. Thus, the positional domain of the capture domain may be seen as a nucleic acid tag (identification tag) as in para 0098, pg. 8).
Furthermore, Frisen et al. teach capture probes hybridize to target nucleic acids and function as a primer to copy the hybridized target by primer extension or may be ligated to the hybridized target (e.g. para 0149-0154, pg. 13-14; para 0284,pg. 22).
Frisen et al. teach their methods comprise generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; In a particularly 
Furthermore, Frisen et al. disclose their method allows quantification of the spatial expression of genes in a tissue sample, wherein the transcripts are in different concentrations within the tissue sample (e.g. The global gene expression information obtainable from the methods of the invention also allows co-expression information and quantitative estimates of transcript abundance as in para 0021,pg. 2; para 0034, pg. 3; The intensity of the visual signal correlates to the relative abundance of each target nucleic acid in the sample as in para 0069,pg. 5; para 0326,pg. 2). 
 Furthermore, Frisen et al. teach their methods comprise using FFPE samples which will be deparrafinized prior to analysis (e.g. para 0127, para 0129-0130, para 0132, pg. 11; para 0365-0388, pg. 28-29). 
Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23). Frisen et al. also teach analysis of RNA and DNA in their samples (e.g. para 0022, pg. 3; para 0061-0062, pg. 4).
 Frisen et al. teach their method comprises providing probes to tissue in an array format (e.g. spotting capture probes on a slide in an array and covering the array with tissue as in para 0357, pg. 25; Example 4, pg. 30-31). Frisen et al. also teach microarrays of capture probes wherein the probes are linked to beads are known in the art (e.g. para 0070, pg. 5).
Therefore, as Kartalov et al., Saxonov,  Hindson et al. and Frisen et al.  all teach analysis of FFPE tissue samples with reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to 
Therefore, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al.  render obvious the limitations: render obvious the limitations: a method of analyzing nucleic acids obtained from a FFPE tissue sample while maintaining spatial context, comprising: a) extracting nucleic acids from a plurality of regions of the FFPE tissue sample and; b) following (a), partitioning the extracted nucleic acids into a plurality of wells; wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well; c) barcoding the partitioned nucleic acids with partition-specific barcode sequences  to form a plurality of barcoded nucleic acid acids; d) obtaining sequence information from the plurality of barcoded nucleic acids, wherein the sequence information from the plurality of barcoded claim 14.
Furthermore, as Kartalov et al. and Frisen et al. teach spatial localization of FFPE tissue to discrete locations on an array and Saxonov and Hindson et al. teach discrete partitions each comprise a unique partition-specific barcode, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious the limitation: d)    spatially resolving the plurality of barcoded nucleic acids to a region of spatial proximity, wherein barcoded nucleic acids derived from a region of spatial proximity in the FFPE tissue sample comprise the same partition-specific barcode sequence as required by claim 14.
As Hindson et al. teach ligation or amplification to incorporate barcodes in target nucleic acid (e.g. para 0150, pg. 13; para 0157, pg. 14) wherein each well comprises a specific barcode(e.g. para 0152, pg. 13-14), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 15.
Furthermore, as Kartalov et al. teach nucleic acid that is extracted from discrete tissue portions is in each well, each containing a heterogeneous population of molecules (e.g. para 0094-0096, pg. 8), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 16.
Furthermore, as noted above, Frisen et al. teach their methods comprise generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. para 0044-0045, pg. 3-4; In a particularly 
 Therefore, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 17.
Furthermore, as Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 18.
Furthermore, as Hindson et al. teach pooling tagged nucleic acids prior to sequencing  (e.g. para 0166, pg. 15), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 19.
Furthermore, Hindson et al. teach sample analysis through attachment of barcodes to target nucleic acids through different reactions, i.e. ligation or nucleic acid amplification, are done prior to sequencing of associated nucleic acids (e.g. para 0109, pg.10; ligation of tags to target nucleic acids as in para 0150, pg. 13; para 0157, pg. 14; para 0175, pg. 15; sequencing as in para 0193, pg. 17), wherein different sequencing technologies, including high throughput sequencing, are employed (e.g. para 0146, pg. 13) and Frisen et al. teach retrieving the tagged DNA product and sequencing (e.g. para 0021,pg. 2; para 0024-0033,pg. 3; sequencing as in para 0043,pg. 3).
Therefore, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 21.
 claim 24.
Furthermore, as Hindson et al. teach an analyte may be attached to multiple different identifiers (e.g. para 0153, pg. 14), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 26.
Furthermore, as Kartalov et al. teach analysis with probes comprising different fluorescent labels (e.g. para 0092, pg. 8; para 0100-0101,pg. 9), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 27.
Furthermore, Frisen et al. teach correlative analysis comprising generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; In a particularly preferred embodiment the tissue is imaged after the nucleic acid of the tissue sample has been processed as in para 0143, pg. 12-13).
Therefore, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 28.


Armani et al., Saxonov, Hindson et al., Frisen et al. and Peter et al. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Armani 2009, Armani 2014, Saxonov, Hindson et al. and Frisen et al.,  as applied to claims 14-19, 21, 24 and 26-28 above, and further in view of and Peter et al. (US20150148239; filed 22 September 2014).
The combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al.  disclose a method comprising combining nucleic acid extracted from discrete portions of the sample FFPE sample with probes that are differentially labelled with fluorescent tags and comprise positional tags and providing a plurality of barcodes unique to each well, and subjecting extracted nucleic acid content obtained from FFPE tissue sample to further analysis including sequencing to determine the spatial distribution of genes within the starting sample.
However, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. do not expressly teach claim 23.
Like Armani et al., Frisen et al. and Hindson et al., Peter et al. teach spatial distribution of nucleic acids from a FFPE tissue sample (e.g. Abstract; para 0003,pg. 1). 
 Furthermore, Peter et al. teach applying nucleic acid tags to an FFPE tissue sample, wherein the tag is associated with an aptamer or an antibody. The tagged FFPE sample is then contacted with an array comprising molecular barcoded oligonucleotides that are spatially addressable, i.e. they are positioned at discrete locations of the array (e.g. para 0003,pg. 1; para 0059,pg. 4-5). Peter et al. also teach PCR extension using the nucleic acid tags of the FFPE 
 Peter et al. teach analysis by sequencing and using the results to determine spatial information (e.g. para 0083-0085, pg. 7).
 Peter et al. also teach the array comprises microwells (e.g. para 0090, pg. 8).
Therefore, as Armani et al., Saxonov, Hindson et al., Frisen et al. and Peter et al. all teach analysis of FFPE tissue samples with reagents comprising unique identifiers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani et al., Saxonov, Hindson et al. and Frisen et al. comprising combining extracted nucleic acid from discrete portions of an FFPE sample with reagents comprising unique barcodes  placed in discrete microwells to include applying nucleic acid tags to the FFPE samples prior to contacting with spatially addressable and partitioned oligonucleotides comprising molecular barcodes, wherein the partitions are microwells, and subjecting to PCR extension and sequencing to yield spatial information on extension products that comprise a nucleic acid tag that correlates with the spatial position of the starting FFPE sample and a molecular barcode associated with a discrete microwell as taught by Peter et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising combining sample with targeting reagents comprising unique identifiers to determine spatial information of target nucleic acids.
claim 23.


Kartalov et al., Saxonov, Hindson et al., Frisen et al., and Peter et al. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al.,  as applied to claims 14-19, 21, 24 and 26-28 above, and further in view of and Peter et al. (US20150148239; filed 22 September 2014).
The combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. disclose a method comprising combining nucleic acid extracted from discrete portions of the sample FFPE sample with probes that are differentially labelled with fluorescent tags and comprise positional tags and providing a plurality of barcodes unique to each well, and subjecting extracted nucleic acid content obtained from FFPE tissue sample to further analysis including sequencing to determine the spatial distribution of genes within the starting sample.
However, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. do not expressly teach claim 23.

 Furthermore, Peter et al. teach applying nucleic acid tags to an FFPE tissue sample, wherein the tag is associated with an aptamer or an antibody. The tagged FFPE sample is then contacted with an array comprising molecular barcoded oligonucleotides that are spatially addressable, i.e. they are positioned at discrete locations of the array (e.g. para 0003,pg. 1; para 0059,pg. 4-5). Peter et al. also teach PCR extension using the nucleic acid tags of the FFPE sample and the associated molecular barcoded oligonucleotides, wherein the extension products comprising a molecular barcode associated with a discrete location and a nucleic acid tag (e.g. para 0061; para 0066,pg. 5).
 Peter et al. teach analysis by sequencing and using the results to determine spatial information (e.g. para 0083-0085, pg. 7).
 Peter et al. also teach the array comprises microwells (e.g. para 0090, pg. 8).
Therefore, as Kartalov et al., Saxonov, Hindson et al., Frisen et al. and Peter et al. all teach analysis of FFPE tissue samples with reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. comprising combining extracted nucleic acid from discrete portions of an FFPE sample with reagents comprising unique barcodes  placed in discrete microwells to include applying nucleic acid tags to the FFPE samples prior to contacting with spatially addressable and partitioned oligonucleotides comprising molecular barcodes, wherein the partitions are microwells, and subjecting to PCR extension and sequencing to yield spatial information on extension products 
 Therefore, as Peter et al. teach the nucleic acid tags associated with the FFPE sample are targeted by the partitioned and barcoded oligonucleotides of a microwell array,  the combined teachings of Kartalov et al., Frisen et al., Hindson et al. and Peter et al. render obvious claim 23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Application No. 16/191,343
Claims 14-19, 21, 23, 24 and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/191,343 in view of Armani et al. ("2D-PCR: a method of mapping DNA in tissue sections." Lab on a Chip 9.24 (2009): 3526-3534.), i.e. Armani 2009; Armani et al. ("Multiplex quantitative measurement of mRNAs from fixed tissue microarray sections." Applied immunohistochemistry & molecular morphology: AIMM/official publication of the Society for Applied Immunohistochemistry 22.5 (2014):323-330), i.e. Armani 2014; Kartalov et al. (US20110177518); Saxonov (US20120316074); Hindson et al. (US20140155295; published 05 June 2014); Frisen et al. (US 20140066318; published 04 March 2014) and Peter et al. (US20150148239; filed 22 September 2014).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed.Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-26 of copending Application No. 16/191,343 meet the requirements of claim 1 of the instant invention of providing a plurality of partitions comprising FFPE samples and barcode sequences; tagging the target nucleic acid molecules with the barcode sequences and sequencing the tagged target nucleic acid molecules to obtain spatial information.

However, as indicated above, the teachings of Armani 2009, Armani 2014, Kartalov et al.  and Saxonov teach the technique of extracting nucleic acids from a plurality of regions of the FFPE tissue sample and partitioning the extracted nucleic acids into a plurality of discrete wells, as required by claim 14, is known in the art.
Furthermore, the combination of the teachings of Armani 2009, Armani 2014, Kartalov et al. and Saxonov with the additional teachings of Hindson et al., Frisen et al. and Peter et al. meets the requirements of instant claims 14-19, 21, 23, 24 and 26-28.
As copending application 16/191,343 and the teachings of Armani 2009, Armani 2014, Kartalov et al., Saxonov, Hindson et al., Frisen et al. and Peter et al. teach methods for determining spatial information comprising analysis of FFPE samples, it would have been obvious to one skilled in the art to modify the method of  copending Application No. 16/191,343 comprising providing a plurality of partitions comprising nucleic acids and barcode sequences for tagging the target nucleic acid molecules with the barcode sequences and sequencing the tagged target nucleic acid molecules to obtain spatial information to include extracting nucleic acids from a plurality of regions of the FFPE tissue sample and partitioning the extracted nucleic acids into a plurality of discrete wells as rendered obvious by the teachings of Armani 2009, Armani 2014, Kartalov et al. and Saxonov as well as the teachings of Hindson et al., Frisen et al. and Peter et al. as recited in the current rejections because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the .
This is a provisional nonstatutory double patenting rejection.

Application No. 17/020,684
Claims 14-19, 21, 23, 24 and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61 of copending Application No. 17/020,684  in view of Armani et al. ("2D-PCR: a method of mapping DNA in tissue sections." Lab on a Chip 9.24 (2009): 3526-3534.), i.e. Armani 2009; Armani et al. ("Multiplex quantitative measurement of mRNAs from fixed tissue microarray sections." Applied immunohistochemistry & molecular morphology: AIMM/official publication of the Society for Applied Immunohistochemistry 22.5 (2014):323-330), i.e. Armani 2014; Kartalov et al. (US20110177518); Saxonov (US20120316074); Hindson et al. (US20140155295; published 05 June 2014); Frisen et al. (US 20140066318; published 04 March 2014) and Peter et al. (US20150148239; filed 22 September 2014).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 
Claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61 of copending Application No. 17/020,684 meet the requirements of the instant invention of providing a plurality of partitions comprising FFPE samples and barcode sequences; tagging the target nucleic acid molecules with the barcode sequences and sequencing the tagged target nucleic acid molecules to obtain spatial information.
Claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61 of copending Application No. 17/020,684 do not expressly teach extracting nucleic acids from a plurality of regions of the FFPE tissue sample and partitioning the extracted nucleic acids into a plurality of discrete wells.
However, as indicated above, the teachings of Armani 2009, Armani 2014, Kartalov et al.  and Saxonov teach the technique of extracting nucleic acids from a plurality of regions of the FFPE tissue sample and partitioning the extracted nucleic acids into a plurality of discrete wells, as required by claim 14, is known in the art.
Furthermore, the combination of the teachings of Armani 2009, Armani 2014, Kartalov et al. and Saxonov with the additional teachings of Hindson et al., Frisen et al. and Peter et al. meets the requirements of instant claims 14-19, 21, 23, 24 and 26-28.
As copending application 17/020,684 and the teachings of Armani 2009, Armani 2014, Kartalov et al., Saxonov, Hindson et al., Frisen et al. and Peter et al. teach methods for determining spatial information comprising analysis of FFPE samples, it would have been obvious to one skilled in the art to modify the method of  copending Application No. 17/020,684 comprising providing a plurality of partitions comprising nucleic acids and barcode .
This is a provisional nonstatutory double patenting rejection.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding claim 14, the teachings of Armani et al., Kartalov et al.  and Saxonov are relied upon to show that the steps of extracting nucleic acids from discrete sections of the same FFPE sample prior to partitioning and further nucleic acid analysis, such as PCR amplification, are known in the art.
 Furthermore, these teachings are included in the non-statutory double patenting rejection over Application No. 16/191,343 and Application No. 17/020, 684.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639